Per Curiam.
This was an action instituted by the contestant to determine the right of respondent McNaughton to the office of county clerk and recorder in and for the county of Gallatin. Inasmuch as it involves substantially the same questions decided in the case of State ex rel Brooks v. Fransham, 19 Mont. 273, 48 Pac. 1, counsel for both parties agree that this court may make an order reversing the judgment and remanding the cause to the district court of Gallatin county, there to be proceeded with under the law as laid down in the decision just above referred to.
It is, therefore, ordered that the judgment be reversed and that the cause be remanded to the district court with directions to proceed as heretofore indicated.
Remittitur forthwith.

Reversed and Remanded.